UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-30856
                          Summary Calendar

                GOLD, WEEMS, BRUSER, SUES & RUNDELL,

                             Plaintiff-Counter Defendant-Appellee,

                               VERSUS

                  METAL SALES MANUFACTURING CORP.,

                             Defendant-Counter Claimant-Appellant.


            Appeal from the United States District Court
                for the Western District of Louisiana
                             (96-CV-2653)


                           August 26, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:*

     Metal Sales appeals the district court’s grant of Gold, Weems’

motion for partial summary judgment on the open account and the

district court’s grant of partial summary judgment on Metal Sales’

counterclaim alleging malpractice for failure to file a cross-
appeal.    Initially, we note that this Court has jurisdiction to

hear this appeal even though a claim for attorneys’ fees is still

pending.    See Budinich v. Becton Dickinson Co., 486 U.S. 196

(1988);    Federal Savings and Loan Ins. Corp. v. Kroenke, 858 F.2d


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
1067, 1069 (5th Cir. 1988).

     We have reviewed the record excerpts and the briefs of the

parties and affirm for substantially the reasons stated by the

district court.

     AFFIRMED.




                               2